         Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 1 of 17
                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                   UNITED STATES DISTRICT COURT                                         August 18, 2020
                                    SOUTHERN DISTRICT OF TEXAS                                        David J. Bradley, Clerk
                                      BROWNSVILLE DIVISION

A-PRO TOWING AND RECOVERY, LLC, et al., §
                                        §
      Plaintiffs,                       §
VS.                                     §                     CIVIL ACTION NO. 1:19-CV-00016
                                        §
CITY OF PORT ISABEL, et al.,            §
                                        §
      Defendants.                       §
                                        §

                                       MEMORANDUM OPINION

          A-Pro Towing and Recovery, LLC is a tow company that operates in Port Isabel, Texas.

A-Pro filed this action against Port Isabel City Commissioner Martin Cantu, Sr., alleging that

Cantu used his official position to run A-Pro out of business, to the benefit of tow companies

that Cantu and his relatives operate in the area. Cantu’s conduct allegedly violated A-Pro’s

Fourteenth Amendment right to operate a tow company and to equal protection under the law.

In addition, A-Pro alleges that Cantu’s conduct amounted to an attempt to monopolize the

market, in violation of the Sherman Antitrust Act.

          Cantu moved for summary judgment as to all claims. On August 3, the Court granted the

Motion and dismissed all of A-Pro’s causes of action. (Order, Doc. 63) In this Memorandum

Opinion, the Court provides the reasons supporting that decision.

    I.    Factual Background

          A. Summary Judgment Facts1

          In 2016, Joanna Peña formed A-Pro as a tow company and obtained a state license to

operate in the City of Port Isabel. (See License Application, Doc. 44-18; J. Peña Dep., Doc. 40-1,

27:5–27:11) Her husband, Eduardo Peña, manages the business.2

          In Spring 2016, A-Pro applied for assignment to the Port Isabel Police Department


1 The Court views the competent summary judgment evidence in the light most favorable to A-Pro. See FED. R. CIV. P.
56(a); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
2 E. Peña initially joined this lawsuit alongside A-Pro, alleging the same causes of action as the company. The Court

dismissed his claims for lack of standing. (Am. Order, Doc. 22; Order Denying Mot. to Am. Compl., Doc. 32)
1 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 2 of 17



wrecker rotation list (Rotation List). (See License Application, Doc. 44-18) The PIPD assigns an

approved wrecker company a 24-hour shift to provide nonconsensual towing services. (Lopez

Dep., Doc. 44-2, 13:15–14:1, 18:19–19:13) When a PIPD dispatch officer receives a call that

requires the nonconsensual tow of a vehicle—such as for being illegally parked—and the owner

expresses no preference or is unable to express a preference regarding the tow company, the

officer calls the company assigned to that day to provide the service. (Id. at 18:7–19:13) On its

assigned day, a tow company receives all of PIPD’s requests for nonconsensual tows, and the

subsequent payment from the vehicle owner. (Id. at 14:21–14:25; Cantu Dep., Doc. 44-1, 35:12–

35:14) If the assigned tow company is unavailable or does not answer the dispatcher’s call, the

dispatcher calls the next company on the list, following the same rotation pattern in the monthly

calendar. (Lopez Dep., Doc. 44-2, 13:18–13:21) The PIPD supervisor dispatcher creates the

Rotation List each month. (Id. at 15:20–15:23) PIPD does not maintain written policies or

procedures regarding its application criteria or enforcement of the Rotation List. (Id. at 15:11–

15:14, 17:12–17:17)

         On June 8, 2016, PIPD Chief Gualberto Gonzalez denied A-Pro’s request to be added to

the Rotation List, ostensibly based on A-Pro’s name:

            I find most of your paper work to be in order however I find a problem in the
            name you are using for your wrecker company. After talking to my
            dispatchers and several of my officers, it is my opinion that to avoid any
            confusion or misunderstanding between the A-Pro wrecker already on
            rotation and you’re [sic] A-Pro Wrecker we cannot have two wrecker services
            in our rotation with the same name. You are licensed by the State to operate
            in the City of Port Isabel however because of the reasons noted I am denying
            you on the Police Department Rotation, unless you reapply and use a
            different name.

(Denial Ltr., Doc. 44-19, 1) The similarly-named tow company that Gonzalez referred to was

“A-Pro Island Beach Towing”, owned by Cantu’s mother, Maria Del Pilar Cantu. (Cantu Dep.,

Doc. 44-1,23:13–23:19)

         A-Pro contested the denial, but eventually decided to conduct business as “Isla Towing”.

(See A-Pro Letter to Gonzalez, Doc. 44-20) With the name change, Chief Gonzalez approved

2 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 3 of 17



A-Pro for the Rotation List. (J. Pena Dep., Doc. 40-1, 27:7–27:11) Later, A-Pro also began doing

business as “Paradise Towing” and secured a second assigned day on the Rotation List. (Id. at

29:15–29:19)

         Cantu is a Port Isabel City Commissioner. He and members of his family own several

towing companies. Cantu directly owns City Towing and M. Cantu Towing, and is co-owner of

Cantu Brothers and Sons, LLC, which does business as “Cantu’s Auto Repair, Body Shop, and

Wrecker Service” and “Cantu’s Wrecker and City Garage”. (Cantu Dep., Doc. 44-1, 9:6–9:13,

49:1–49:4, 121:22–123:5) Each of these tow companies, including each of the d/b/a’s, holds a

spot on the Rotation List. Cantu’s mother owns “A-Pro Island Beach Towing”, which employs

Cantu as manager. (Id. at 49:5–49:7, 54:24–55:9) And Cantu’s son, Martin Cantu, Jr., owns

“Bay City Towing”. (Id. at 49:10–49:14) A-Pro Island Beach Towing and Bay City Towing each

hold one assigned spot on the Rotation List. (Id. at 158:1–158:7)

         A-Pro premises its claims on the alleged misuse by Cantu of his position as

Commissioner to control the Rotation List to his benefit and to A-Pro’s financial detriment. Two

former PIPD officers, David Martinez and Lealani Cooper, declare that even though PIPD

instructs officers how to use the Rotation List, the officers do not always follow those

instructions. (See Martinez Aff., Doc. 44-5; Cooper Aff., Doc. 44-6) For example, when officers

encounter a vehicle that requires towing services, officers should first “call dispatch who [will]

then call the tow company”, and they may not “call the tow company directly for a tow.”

(Martinez Aff., Doc. 44-5, ¶¶ 12, 13)    Despite these instructions, Martinez witnessed PIPD

officers contacting tow companies “directly from their cell phones for vehicle tows.” (Id. at ¶ 14)

Officer Cooper also observed an “obvious preference” within PIPD regarding the tow companies

on the Rotation List. (Cooper Aff., Doc. 44-6, 1) Officer Cooper knew that Cantu owned

“[s]everal tow companies on the list”, and believed “[t]here was an obvious bias against [A-Pro]

because the commission[er] was also a wrecker company owner.” (Id.) According to Cooper,

this bias “continued to be obvious until [A-Pro] no longer existed.” (Id.)

3 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 4 of 17



         Joe Garza, Jr., a PIPD Communications Supervisor from 2016-2017, also observed

irregular conduct and recalls multiple interactions with Cantu regarding the Rotation List.

Garza served as head of police dispatching, overseeing three police dispatchers who “field[ed]

calls to the police”, including calls between the officers and other city officials. (Garza Aff., Doc.

44-4, ¶ 5) For a period, Garza personally created the Rotation List, which Chief Lopez had to

approve. (Id. at ¶ 6) Once Chief Lopez approved the list, Garza would notify each tow company

of its assigned days on the Rotation List. (Id. ¶ 7)

         Garza observed that Cantu “called [police dispatching] more [frequently] than any other

City Commissioner.” (Id. at ¶ 8) On three separate occasions, Cantu—identifying himself as a

City Commissioner—called dispatch “to instruct” Garza and his staff “to call any of his four tow

companies . . . if there were any police requests for a tow, even though it was [A-Pro’s]

designated day of the List’s rotation”. (Id. at ¶ 10) On the first two occasions, Cantu initially

asked which tow company was designated for that day, and Garza responded that it was A-Pro.

(Id. at ¶¶ 10-a, 10-b) During the first call, Cantu then instructed Garza “to use one of his tow

companies instead of [A-Pro] for that day.”        (Id. at ¶ 10-a)    When Garza questioned the

instruction, Cantu responded that A-Pro “had an outstanding bond and that its insurance had

expired.” (Id.) During the second call, when questioned by Garza, Cantu stated that “he thought

[A-Pro] was ‘out of commission’” and again instructed Garza to use the next company on the list,

“which Cantu knew to be one of [Cantu’s] towing companies”. (Id. at ¶ 10-b) After the second

call, Garza informed Chief Lopez about Cantu’s directives. (Id. at ¶¶ 10-a, 10-b) On the third

occasion, Cantu called and “already knew whose tow rotation day it was”. (Id. at ¶ 10-c) Cantu

instructed Garza to “move to the next one which was one of Cantu’s companies.” (Id. at ¶ 10-c)

With respect to this call, Garza neither questioned Cantu nor informed Chief Lopez. (Id.)

         Garza also recalls other occasions when Cantu instructed him “to use [Cantu’s] business

when the police officers [called] in for a tow”. (Id. at ¶ 11) And “[o]n several occasions”, Cantu

instructed Garza to skip a tow company that belonged to a competing operator named Chad

4 / 17
      Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 5 of 17



Hart. (Id. at ¶ 14) Garza informed Chief Lopez of his concern that “Cantu was improperly using

the List and creating a monopoly.” (Id. at ¶ 13) In addition, “on several occasions”, Chief Lopez

obtained the Rotation List from Garza and “change[d] it himself to exclude [A-Pro] from two to

three weeks of that particular month.” (Id. at ¶ 16)

         On several occasions during 2018, PIPD failed to timely notify A-Pro of its assigned dates

on the Rotation List. (E-mails to Lopez, Doc. 44-17) And Chief Lopez admitted that PIPD

records reflect that, on some of A-Pro’s assigned Rotation List days, a PIPD dispatcher had

instead requested nonconsensual tow services from a tow company owned by Cantu or his

family. (Lopez Dep., Doc. 44-1, 42:13–43:18)

         A-Pro utilizes the PIDP Wrecker Logs to calculate the percentage of nonconsensual tow

requests dispatched to three companies that Cantu owns, including the company he co-owns

with his brother. In these calculations, A-Pro also attributes to Cantu the requests sent to the

two other tow companies belonging to Cantu’s mother and Cantu’s son. Based on the wrecker

log numbers, A-Pro argues that Cantu’s total percentage for nonconsensual tows equaled 67.01%

in 2016, 67.31% in 2017, and 66.11% in 2018.3 (Response, Doc. 44, ¶ 45; PIPD Wrecker Logs,

Doc. 44-11) During these periods, Cantu and his family owned four to five tow companies with

slots on the Rotation List, and the list itself had 8 or 9 approved companies over the three years.

         In 2017 and 2018, A-Pro experienced various challenges in its operations. The Texas

Department of Licensing and Regulation (TDLR) charged A-Pro with a number of infractions

related to disputed tow services, over-charged customers, and impermissible charges. (See, e.g.,

Nov. 2017 TDLR Warning, Doc. 40-12; April 2018 TDLR Notice, Doc. 40-10 (referencing alleged

misconduct, such as overcharging customers))                  And in January 2018, A-Pro forfeited its

corporate charter and remained in that status for at least six months. (TDLR Agreed Order,

Doc. 40-8, 1, 5)


3 A-Pro also asks the Court to attribute to Cantu the requests dispatched to a third-party company, on the grounds
that the company was a “friendly competitor”. (Response, Doc. 44, ¶ 72) A-Pro offers no rationale or legal authority
for this request, which the Court declines.
5 / 17
         Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 6 of 17



           In January 2020, Joanna Peña sold A-Pro’s assets, including all of its equipment and

contracts, to a third party. (J. Peña Dep., Doc. 40-1, 21:21–25:5)

           B. Objections to Summary Judgment Evidence

           Both A-Pro and Cantu object to portions of the other side’s proffered summary judgment

evidence.4

                1. Cantu’s Objections

           Cantu objects to various statements in the affidavits of David Martinez, Lealani Cooper,

and Joe Garza, Jr., on the grounds that the statements are inadmissible hearsay. (Reply, Doc.

54, ¶¶ 2.05–2.13) Although parties can rely on affidavits in connection with a motion for

summary judgment, those affidavits cannot themselves contain hearsay statements. See Martin

v. John W. Stone Oil Distributor, Inc., 819 F.2d 547,549 (5th Cir. 1987) (“Neither the district

court nor [appellate] court may properly consider hearsay evidence in affidavits and

depositions.”) (citing FED. R. CIV. P. 56(e)); Fowler v. Smith, 68 F.3d 124, 126 (5th Cir. 1995)

(“Evidence on summary judgment may be considered to the extent not based on hearsay or

other information excludable at trial.”). A-Pro runs afoul of this rule on numerous occasions:

the affidavits of Garza, Martinez, and Cooper are strewn with purported statements by other

individuals who are not parties to this action and for which no exception to the hearsay rule

applies. (See, e.g., Garza Aff., Doc. 44-4, ¶¶ 10(a)-(c), 12 (including multiple statements by

Officer Lopez to Garza); Martinez Aff., Doc. 44-5, ¶¶ 15, 20 (referencing statements by Sergeant

Cadengo); Cooper Aff., Doc. 44-6, 1 (mentioning several statements by Officer Lopez)) The

Court sustains Cantu’s objections to these hearsay statements and does not consider them for

purposes of the Motion.

                2. A-Pro’s Objections

           A-Pro argues that Cantu’s “multiple references to [E. Peña’s] criminal history and []

recent criminal indictment” is inadmissible character evidence. (A-Pro’s Objs., Doc. 45, ¶¶ 1, 4)


4   At the hearing on the Motion, the Court sustained Cantu’s objections to the Affidavit of Daniel Garza in its entirety.
6 / 17
          Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 7 of 17



Cantu responds that he offers the evidence to “impeach” E. Peña and challenge his credibility.

(Def. Response to Pl.’s Obj., Doc. 52) For purposes of resolving the Motion, however, the Court

resolves all competent summary judgment evidence in A-Pro’s favor. The Court cannot consider

evidence offered to impeach or to challenge a witness’s credibility, as such determinations would

be for the fact finder at trial. As a result, the Court sustains A-Pro’s objections and does not

consider, for purposes of the Motion, any evidence concerning E. Peña’s criminal history or

recent indictment. The Court notes, however, that even absent A-Pro’s objections, the Court

would have concluded that this evidence does not bear on any issue that the Motion raises.

    II.    Analysis

           A-Pro brings three claims under 42 U.S.C. § 1983. A-Pro alleges that Cantu violated its

procedural and substantive due process rights under the Fourteenth Amendment by “using his

office as a City Commissioner to harass and intimidate [A-Pro] in an effort to put Plaintiff out of

business”. (Compl., Doc. 1, ¶ 10) In addition, A-Pro advances a “class of one” claim under the

Equal Protection Clause of the Fourteenth Amendment, alleging that Cantu directed PIPD

officers to treat “A-Pro differently than the other tow companies for no rational reason.”

(Compl., Doc. 1, ¶ 53) Additionally, A-Pro brings a cause of action under the Sherman Antitrust

Act, 15 U.S.C. § 2, alleging that Cantu “owns or effectively controls five towing companies” and

attempted to create a “monopoly of the towing business in Port Isabel”. (Id. at ¶¶ 11, 55)

           Cantu seeks summary judgment as to each cause of action.5

           A. Standard of Review

           Summary judgment is proper if the evidence, viewed in the light most favorable to the

nonmoving party, shows that no genuine dispute of material fact exists, and that the movant is

entitled to judgment as a matter of law. FED. R. CIV. P. 56(a); Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986). A genuine dispute over material facts exists if the

evidence presents an issue “that properly can be resolved only by a finder of fact because [it]

5Initially, A-Pro also sued the City of Port Isabel. The Court previously dismissed all causes of action against the City.
(Am. Order, Doc. 22)
7 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 8 of 17



may reasonably be resolved in favor of either party,” and the fact at issue might affect the

outcome of the case. Anderson v. Liberty Lobby, Inc. 47 U.S. 242, 248, 250 (1986). The moving

party “bears the burden of identifying those portions of the record it believes demonstrate the

absence of a genuine issue of material fact.” Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261

(5th Cir. 2007) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–25 (1986)). All facts and

inferences drawn from those facts must be viewed in the light most favorable to the nonmovant.

Scott v. Harris, 550 U.S. 372, 378 (2007).

         If this evidence is provided, the burden then shifts to the responding party to present

affirmative evidence to defeat the motion. Anderson, 477 U.S. at 257. “[T]he nonmoving party

must set forth specific facts showing the existence of a ‘genuine’ issue concerning every essential

component of its case.” Morris v. Covan Worldwide Moving, Inc., 144 F.3d 377, 380 (5th Cir.

1998) (citing Anderson, 477 U.S. at 255–57).                 “Unsubstantiated assertions, improbable

inferences, and unsupported speculation, however, are not sufficient to defeat a motion for

summary judgment.” Brown v. City of Houston, 337 F.3d 539, 541 (5th Cir. 2003) (internal

quotation marks omitted).

         B. Due Process Claims

         Cantu argues that A-Pro presents no competent summary judgment evidence showing

that Cantu violated A-Pro’s protected liberty interest.              (Motion, Doc. 40, ¶¶ 1.03, 1.04)

Additionally, he maintains that even if A-Pro could establish a Fourteenth Amendment

violation, Cantu is insulated from liability under the doctrine of qualified immunity. (Id. at ¶

1.05) The parties agree that the protected liberty interest at issue is A-Pro’s right to practice its

chosen profession free from unreasonable governmental interference.6 (Motion, Doc. 40, ¶

5.02; Response, Doc. 44, ¶ 135)

         Under Section 1983, a plaintiff may successfully demonstrate a Fourteenth Amendment

violation by demonstrating that a defendant, “acting under color of state law, sought to remove

6
 Cantu does not challenge whether the alleged due process rights extend to business entities such as A-Pro. The
Court assumes without deciding that they do.
8 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 9 of 17



or significantly alter [the plaintiff’s] liberty and property interests” without due process of law.

San Jacinto Sav. & Loan v. Kacal, 928 F.2d 697, 704 (5th Cir. 1991). The Supreme Court has

recognized that the Fourteenth Amendment protects against arbitrary and wrongful state action

that infringes upon “some generalized due process right to choose one’s field of private

employment”. Conn v. Gabbert, 526 U.S. 286, 291–92 (1999); see also Greene v. McElroy, 360

U.S. 474, 492 (1959) (“[T]he right to hold specific private employment and to follow a chosen

profession free from unreasonable governmental interference comes within the ‘liberty’ and

‘property’ concepts of the Fifth Amendment.”).          The Fifth Circuit has “also repeatedly

acknowledged the principle that a person has a liberty interest in pursuing an occupation”.

Phillips v. Vandygriff, 711 F.2d 1217, 1222 (5th Cir. 1983), on reh’g in part, 724 F.2d 490 (5th

Cir. 1984) (finding that an industry custom that created a de facto licensing program amounted

to governmental interference that prevented the plaintiff from private employment in the

savings and loan industry).

         Government actions, however, “that cause ‘a brief interruption’ of a person’s

occupational calling do not amount to a deprivation of this liberty interest in the same way as ‘a

complete prohibition of the right to engage in a calling.’” Doss v. Morris, 642 F. App’x 443, 447

(5th Cir. 2016) (quoting Conn v. Gabbert, 526 U.S. 286, 292 (1999)). In Conn, for example, the

Supreme court concluded that no due process violation occurred when a county prosecutor

detained a defense attorney on the strength of a search warrant and, in doing so, prevented the

attorney from advising a client who was testifying before a grand jury.             The detention

represented a “brief interruption” of the attorney’s ability to practice law, and not a complete

prohibition. In addition, courts have concluded that no due process violation occurs when the

alleged wrongful conduct only curtails a limited aspect of an individual’s ability to pursue her

chosen livelihood, while leaving other avenues open. See, e.g., Ferrell v. Dallas Indep. Sch.

Dist., 392 F.2d 697, 704 (5th Cir. 1968) (concluding that a school’s regulation requiring students

to cut or trim their hair did not “interfere with [their] right to continue in their chosen

9 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 10 of 17



occupation of professional rock and roll musicians”); Board of Regents v. Roth, 408 U.S. 564,

573 (1972) (concluding that the plaintiff did not present a due process claim because “[t]he State

. . . did not invoke any regulations to bar the respondent from all other public employment in

state universities”)).

          In the context of the tow business, the Fifth Circuit has recognized a due process claim

when the plaintiff alleged that a state actor’s conduct interfered with the owner’s private

business, but not when the alleged interference affected only the owner’s right to government

referrals. Blackburn v. City of Marshall, 42 F.3d 925 (5th Cir. 1995) (affirming dismissal

because the plaintiff did “not allege that the revocation of his police radio privileges and his

ineligibility for continued [Harris County Wreckers] Association membership prevent[ed] him

from engaging in nongovernment-generated business”); Cowan v. Corley, 814 F.2d 223, 228

(5th Cir. 1987) (recognizing a viable claim because the plaintiff alleged interference with his

right to conduct business with private individuals). When the alleged wrongful conduct affects

only the plaintiff’s government-referred business, the plaintiff must demonstrate an

“entitlement to be or remain on [a city’s] on-call rotation list”, and that “his interest in

remaining on the rotation list is more than a unilateral expectation”. Blackburn, 42 F.3d at 937,

940. Such an entitlement can “stem[] from a state statute or regulatory scheme, a contract, or

any other independent source”. Id.

          In the present case, A-Pro contends that Cantu took affirmative actions to violate its

protected liberty interest of operating as a tow company and eventually deprived A-Pro of its

existence.7 (Response Doc. 44, ¶ 136; see also id. at ¶ 142 (“Cantu used his influence as a

prominent Commissioner to utilize various wings of the municipality to harass A-Pro . . . so

much that A-Pro was forced to sell its assets.”) But A-Pro fails to create a genuine issue of

material fact sufficient to survive summary judgment.                  No competent summary judgment


7 In its Response, A-Pro includes additional arguments based on allegations not included in its Complaint and
regarding conduct by individuals other than Cantu. (See Doc. 44, ¶¶ 143, 145–147, 149–150, 152) The Court declines
to consider these arguments.
10 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 11 of 17



evidence demonstrates that Cantu directly or indirectly sought to remove or significantly alter

A-Pro’s ability to operate as a tow company. At most, A-Pro demonstrates that on a few

occasions, Cantu diverted calls away from A-Pro and to one of his wrecker companies. These

occasions, however, represent only a brief interruption with A-Pro’s right to engage in its chosen

profession. And the evidence on which A-Pro relies for these occasions demonstrates that when

asked to explain the diversion, Cantu proffered a reasonable explanation. A-Pro offers no

evidence suggesting that Cantu’s explanations were pretextual, false, or otherwise unreasonable.

          In addition, A-Pro offers no evidence that Cantu directly or indirectly interfered with

A-Pro’s business in the private sector or in areas outside of Port Isabel. On the contrary, A-Pro

acknowledges that even though Joanna Peña sold A-Pro’s assets, the business “remains . . . in

good standing”, and holds about 200 private tow contracts.8 (Response, Doc. 44, 6 n.2; id. at

¶ 74; A-Pro Private Agreements, Doc. 40-14)                The summary judgment record contains no

evidence showing that Cantu adversely impacted A-Pro’s private business. And A-Pro offers no

evidence or argument showing a statutory or contract-based entitlement to remain on the

Rotation List.

          A-Pro relies on the Fifth Circuit’s decision in Kacal, in which the court concluded that

fact issues existed regarding whether a police department’s conduct caused the plaintiff to close

her arcade. (Response, ¶¶ 141–42 (citing Kacal, 928 F.2d 697, 704 (5th Cir. 1991)). But in that

case, evidence existed of lost income and a decline in customers. In contrast, A-Pro offers no

analogous evidence regarding A-Pro’s business. As a result, Kacal does not help A-Pro here.

          As A-Pro has not demonstrated that a genuine issue of material fact exists regarding its

due process claims, these causes of action cannot survive summary judgment.

          C. Equal Protection

          A-Pro pursues an equal protection “class of one” claim against Cantu, alleging that

8 The evidence is controverted as to whether J. Peña retains an interest in A-Pro. But as she is not the plaintiff,
whether she does or not is immaterial to whether Cantu’s alleged conduct adversely affected A-Pro. In addition, A-
Pro also points to evidence concerning Cantu’s alleged treatment of E. Peña, including that Cantu had “[E.] Pena
wrongfully accused of a crime he did not commit.” (Response, Doc. 44, ¶ 145) But even if true, A-Pro does not
explain how such conduct interfered with A-Pro’s ability to do business.
11 / 17
    Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 12 of 17



“Cantu used his influence as a City Commissioner to influence PIPD and the city attorney into

treating A-Pro and Cantu’s entities with a clear and apparent bias in favor of Cantu’s entities.”

(Response, Doc. 44, ¶ 110; see also Compl., Doc. 1, ¶ 53 (alleging that A-Pro has “been treated

differently than similarly situated tow companies owned by Defendant Cantu for a

discriminatory purpose”))

          To bring such a claim, a plaintiff must allege “that she has been intentionally treated

differently from others similarly situated and that there is no rational basis for the difference in

treatment.” Lindquist v. City of Pasadena, Tex., 525 F.3d 383, 387 (5th Cir. 2008) (quoting Vill.

of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). “[T]o ultimately prevail on the claim, the

[plaintiff] must carry the heavy burden of negativing any reasonably conceivable state of facts

that could provide a rational basis for their differential treatment.’” Id. (quoting Whiting v.

Univ. of S. Miss., 451 F.3d 339, 349 (5th Cir. 2006)) (internal quotation marks omitted). “[T]he

burden is on the challenging party” to demonstrate that there is no rational basis upon which

the city could have based its treatment. Integrity Collision Ctr. v. City of Fulshear, 837 F.3d

581, 589 (5th Cir. 2016).

          A-Pro’s claim fails because it brings forth no evidence showing that Cantu’s conduct

occasioned any disparate treatment. At most, A-Pro offers the declaration of Garza, who states

that on a few occasions, Cantu instructed dispatch officers to skip A-Pro on the Rotation List

because A-Pro had an “outstanding bond”, an “expired license”, or an “out of commission”

status. (See Garza Aff., Doc. 44-4, ¶¶ 10(a–b)) Because A-Pro has produced no evidence to

negate the explanations that Cantu offered when diverting business away from A-Pro, the

company fails to create a fact issue regarding the absence of a “rational basis for the difference

in treatment”. See Integrity Collision, 837 F.3d at 589 (dismissing plaintiffs’ class of one claims

based on their exclusion from a city’s non-consent tow list because they “failed to demonstrate

that there [was] no rational basis upon which the city could have excluded them from the non-

consent tow list”).

12 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 13 of 17



          A-Pro also points to instances in which various city officials treated A-Pro more strictly

than the companies that Cantu and his family owned.                          (Response, Doc. 44, ¶¶ 112-14

(contending that City Attorney Hinojosa “was strict with A-Pro on the name [it] could use on the

PIPD tow list”, while allowing Martin Cantu, Jr. to operate a business called “Bay City Towing”,

despite a competitor named “Bay Area Towing”); id. at ¶ 115 (offering evidence that PIPD

informed Cantu of his scheduled days on the list, but “ignored” A-Pro’s requests for the

schedule); id. at ¶¶ 116−18 (“PIPD denied A-Pro rotation days while granting Cantu extra days”);

id. at ¶ 119 (“PIPD never called A-Pro in lieu of Cantu’s wrecker business”)) But as A-Pro offers

no evidence indicating that any of these individuals acted under Cantu’s direction or control

when engaged in this behavior, this evidence is not evidence of Cantu’s alleged wrongful

conduct.9

          For these reasons, A-Pro’s equal protection claim fails to survive summary judgment.10

And as A-Pro has not demonstrated that a genuine issue of material fact exists as to any of its

Fourteenth Amendment claims, the Court declines to consider Cantu’s defense of qualified

immunity.

          D. Sherman Antitrust Act Claim

          A-Pro alleges that Cantu “attempted to monopolize the towing business in Port Isabel by

engaging in predatory or exclusionary conduct with the specific intent to monopolize”. (Compl.

Doc. 1, ¶ 56 (citing Sherman Antitrust Act, 15 U.S.C. § 2))

          Section 2 of the Sherman Antitrust Act prohibits the abuse of monopoly power as well as

the “attempt to monopolize . . . any part of the trade or commerce among the several States.’’

Retractable Techs., Inc. v. Becton Dickinson & Co., 842 F.3d 883, 891 (5th Cir. 2016) (quoting

15 U.S.C. § 2) (internal quotation marks omitted).                  “[A] plaintiff must show: ‘(1) that the


9 A-Pro offers additional examples of disparate treatment, but offers no competent summary judgment evidence in
support. (See Response, Doc. 44, ¶¶ 120–22) As a result, the Court declines to consider these examples.
10 In addition, Fifth Circuit jurisprudence addressing class-of-one claims in analogous circumstances appears to raise

additional barriers to claims based on the removal of a tow company from a rotation list. See Rountree v. Dyson, 892
F.3d 681, 684 (5th Cir.), cert. denied, 139 S. Ct. 595 (2018); Integrity Collision Ctr., 837 F.3d at 589. But as Cantu
has not moved for summary judgment based on the analysis of these cases, the Court will not reach this issue.
13 / 17
    Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 14 of 17



defendant has engaged in predatory or anticompetitive conduct with (2) a specific intent to

monopolize and (3) a dangerous probability of achieving monopoly power.’”               Id. (quoting

Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993)). In addition, “some nexus

between the defendants’ conduct and interstate commerce” must exist. Gulf Coast Hotel-Motel

Ass’n v. Mississippi Gulf Coast Golf Course Ass’n, 658 F.3d 500, 504 (5th Cir. 2011); see also

Hospital Bldg. Co. v. Trustees of Rex Hospital, 425 U.S. 738, 739, 744 (1976).

             1. Jurisdiction

          A court can sua sponte consider whether it has subject matter jurisdiction. Bridgmon v.

Array Sys. Corp., 325 F.3d 572, 575 (5th Cir. 2003); Gray ex rel. Rudd v. Beverly Enterprises-

Mississippi, Inc., 390 F.3d 400, 411 n.10 (5th Cir. 2004). Whether the required nexus between

the alleged conduct and interstate commerce exists determines whether the court has

jurisdiction over the claim. See, e.g., Cowan v. Corley, 814 F.2d 223, 225 (5th Cir. 1987)

(concluding that jurisdiction existed because the providing of tow services on two major federal

highways bore a sufficient relationship to interstate commerce); Mississippi Gulf Coast Ass’n,

658 F.3d at 504 (finding that jurisdiction existed because “bringing out-of-state tourists to

hotels to play golf . . . falls squarely within the Supreme Court’s Commerce Clause

jurisprudence”). The plaintiff bears the burden to demonstrate that the court has subject matter

jurisdiction to hear an antitrust claim. See Ancar v. Sara Plasma, Inc., 964 F.2d 465, 469 (5th

Cir. 1992) (“As an antitrust claimant, [Plaintiff] has the burden of establishing that the alleged

proscribed practices affect interstate commerce.”); Cowan, 814 F.2d at 225.

          “[J]urisdiction may not be invoked under [the Sherman Act] unless the relevant aspect of

interstate commerce is identified; it is not sufficient merely to rely on identification of a relevant

local activity and to presume an interrelationship with some unspecified aspect of interstate

commerce.”      McLain v. Real Estate Bd. of New Orleans, Inc., 444 U.S. 232, 242 (1980).

Instead, a plaintiff must allege a “critical relationship” between interstate commerce and the

conduct at issue”. Id. “[I]f these allegations are controverted [the plaintiff] must proceed to

14 / 17
     Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 15 of 17



demonstrate by submission of evidence beyond the pleadings either that the defendants’ activity

is itself in interstate commerce or, if it is local in nature, that it has an effect on some other

appreciable activity demonstrably in interstate commerce.” Id.

          Here, the Court concludes that A-Pro has failed to demonstrate the required nexus

between Cantu’s alleged wrongful conduct and interstate commerce.11                     A-Pro offers no

jurisdictional evidence to support its allegation that Cantu’s alleged conduct or A-Pro’s business

itself affects interstate commerce. Instead, A-Pro asks the Court to take judicial notice of studies

that indicate that “South Padre Island is a popular spring break and vacation destination”, and

of a map showing that one state highway connects South Padre Island to Port Isabel and the rest

of Texas. (Response, Doc. 44, ¶¶ 86–87) The Court accepts that travelers, both from Texas and

other states, drive through Port Isabel to reach South Padre Island. But this fact does not

establish that Cantu’s alleged wrongful conduct or A-Pro’s business has any impact on interstate

commerce, much less the “critical relationship” required to establish jurisdiction over a

Sherman Antitrust Act claim.

          A-Pro relies on United States v. International Boxing Club, but that case is markedly

distinguishable. (Response, Doc. 44, ¶ 85 (citing Int’l Boxing Club of N. Y., Inc. v. United States,

358 U.S. 242, 252 (1959)) In that case, the Supreme Court concluded that jurisdiction existed

because, in part, the defendant promoted its business outside of the state. Int’l Boxing Club,

358 U.S. at 252. In fact, the jurisdictional evidence demonstrated that out-of-state revenue

accounted for 25% of total revenue. Id. at 248. In contrast, A-Pro neither provides any evidence

demonstrating that any tow company in Port Isabel promotes its business to out-of-state

travelers, nor any evidence indicating the revenue that such travelers provide to tow companies

in Port Isabel. As a result, A-Pro fails to establish that jurisdiction exists over its claim under the

Sherman Antitrust Act.



11In his Motion, Cantu contends that A-Pro has not established the required nexus, but he does not couch the
argument as one challenging jurisdiction. (Motion, Doc. 40, ¶ 5.32)
15 / 17
        Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 16 of 17



                 2. Monopoly Power12

            In his Motion, Cantu argues that no evidence demonstrates that he acquired monopoly

power in Port Isabel or engaged in predatory or exclusionary conduct. (Motion, Doc. 40, ¶¶

5.29, 5.31)

            Under Section 2, “the crime of monopolizing” occurs when a party “acquire[s] or

maintain[s] the power to exclude competitors from any part of the trade or commerce among

the several states”, and has the ability, and “intent and purpose to exercise that power”.                      Am.

Tobacco Co. v. United States, 328 U.S. 781, 809 (1946). “[T]he essential attributes of illegal

monopoly power are judged by the monopolist’s participation in the relevant market.”

Abraham & Veneklasen Joint Venture v. Am. Quarter Horse Ass’n, 776 F.3d 321, 335 (5th Cir.

2015). A finding of monopoly power may be gleaned from a party’s “ability to extract above-

market profits from raised prices”, “possession of large market share”, or “ability to exclude

one’s competitors” in the relevant market.                      Id.   For an attempt to monopolize claim, to

determine whether there is a dangerous probability of monopolization, courts consider the

relevant market and the defendant’s ability to lessen or destroy competition in that market.

Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993).

            A plaintiff, of course, must do more than simply demonstrate that an actual monopoly or

a dangerous probability of one exists. “[S]imply having or acquiring a monopoly is not in and of

itself illegal. Rather, the illegal abuse of power occurs when the monopolist exercises its power

to control prices or exclude competitors from the relevant market for its products.” Gurrola v.

Walgreen Co., 791 F. App’x 503, 505 (5th Cir. 2020) (quoting Am. Quarter Horse Ass’n, 776

F.3d at 334) (internal quotations and alterations omitted). Exclusionary conduct includes “the

creation or maintenance of monopoly by means other than the competition on the merits”.

Stearns Airport Equip. Co. v. FMC Corp., 170 F.3d 518, 522 (5th Cir. 1999). “The key factor

courts have analyzed in order to determine whether challenged conduct is or is not competition


12   The Court addresses the merits of the cause of action in the alternative to facilitate appellate review.
16 / 17
       Case 1:19-cv-00016 Document 64 Filed on 08/18/20 in TXSD Page 17 of 17



on the merits is the proffered business justification for the act.” Id. “If the conduct has no

rational business purpose other than its adverse effects on competitors, an inference that it is

exclusionary is supported.” Id.

          In the present case, A-Pro brings forward no evidence showing that Cantu has

established a monopoly or presents the dangerous probability of doing so in the relevant market.

As an initial matter, A-Pro does not even address Cantu’s power in the market at issue—i.e., the

tow company industry in Port Isabel. Rather, to the extent that A-Pro offers evidence, it focuses

solely on Cantu’s ability to influence the Rotation List. But the Rotation List represents only a

portion of the relevant market, and the summary judgment record does not reveal the size of

that portion. As a result, no evidence suggests that the Rotation List represents a significant

portion of the overall tow business market in Port Isabel. With respect to the Rotation List, A-

Pro relies on evidence demonstrating that the companies that Cantu owned received between 40

and 65% of the nonconsensual tow business during different time periods. A-Pro requests that

Cantu also be attributed the business given to tow companies that his family members owned.

But doing so only shows that Cantu and his family controlled “a majority” of the days on the

Rotation List, and received about 65% of the nonconsensual tow business. Given that the

Rotation List represents only a portion of the overall relevant market, the fact that Cantu’s tow

companies received about 65% of that sub-market does not create a fact issue on the element of

monopoly power in the overall market.

III.      Conclusion

    For these reasons, and as reflected in the Court’s prior Order (Doc. 63), A-Pro’s causes of

action against Martin Cantu, Sr. do not survive summary judgment.

          SIGNED this 18th day of August, 2020.


                                                  ________________________________
                                                  Fernando Rodriguez, Jr.
                                                  United States District Judge


17 / 17
